Citation Nr: 1815299	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from December 1980 to November 2001, and received multiple awards and medals including the Army Commendation Medal and the Saudi Arabian Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran has since moved to Maryland, and the Baltimore, Maryland RO has assumed jurisdiction over her claim.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing has been associated with the claims file.

There are other issues, which are not before the Board.  In a September 2014 rating decision, the RO granted service connection for bilateral plantar fasciitis, sesamoiditis bilateral great toes (claimed as weak feet) with an evaluation of 10 percent effective April 27, 2009.  In a November 2016 rating decision, the RO granted service connection for scar, nose (lesion) with an evaluation of 10 percent effective April 23, 2009.  As the September 2014 and November 2016 decisions represent full grants of the benefits sought with respect to the claim for service connection for bilateral plantar fasciitis; sesamoiditis bilateral great toes (claimed as weak feet) and the claim for service connection for scar, nose (lesion), these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Further, in her September 2014 VA Form 9 (substantive appeal), the Veteran indicated that she was only appealing the issues of service connection for chronic fatigue syndrome and for service connection for scarring on her nose, the latter of which was granted as noted above.  Thus, no further action was taken by the RO on the claims for service connection for sleep apnea and service connection for any dental condition (claimed as loss of teeth) and they were not certified to the Board for review.  The Board finds that these issues are not before the Board.

The Veteran raised the issue of entitlement to service connection for sleep apnea during the August 2017 Board hearing.  The Veteran asserted that in July 2011 a Decision Review Officer (DRO) explained to the Veteran that separately rating the Veteran's service-connected sarcoidosis and sleep apnea (if that were later service-connected) would be pyramiding.  The Veteran further asserted that a September 2014 statement of the case (SOC) indicated that the Veteran understood that sleep apnea and sarcoidosis could not be separately rated.  The Veteran asserted that the July 2011 DRO and the September 2014 SOC failed to properly notify the Veteran of her rights pursuant to 38 C.F.R. § 4.96 (2017).  The Board notes, that although the September 2014 SOC included some of the laws; regulations; and rating scheduling provisions related to the Veteran's claim, it did not include provisions related to pyramiding or the evaluation of respiratory conditions, including 38 C.F.R. § 4.96 which would be a rating (not service connection) question once service connection is established.  As the Veteran has not filed a VA Form 9, appealing the RO's denial of service connection for sleep apnea, the Board does not have jurisdiction over the matter, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action to include consideration of the arguments advanced on the Veteran's behalf regarding this issue at the Veteran's Board hearing for reinstating her appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that her chronic fatigue syndrome is related to service or to service-connected disabilities, including her service-connected sarcoidosis.  At an August 2017 Board hearing, the Veteran testified that she complained of fatigue in service; her complaints continued after her release from active duty; and she currently had issues with fatigue.  The Veteran testified that although she complained of fatigue in service and after service, she was not currently being treated for fatigue and she did not have a current diagnosis of fatigue.  The Veteran testified that the treatment providers focused on her most serious illnesses and may have thought that her fatigue was due to the other illnesses.  The Veteran's spouse testified that since the Veteran returned from Desert Shield, Desert Storm and after service, the Veteran complained of being really tired; and testified that he observed the Veteran falling asleep during different types of activities; including, while holding their daughter, during treatment at a hospital, when she was with her friends, and in the middle of conversations.

In a September 2014 Form 9, the Veteran stated that her chronic fatigue syndrome began when she served in the Persian Gulf and had been exacerbated by treatment for sarcoidosis.

The Veteran served in the United States Army from December 1980 to November 2001, and received multiple awards and medals including the Saudi Arabian Kuwait Liberation Medal.  Service treatment records reflect complaints of fatigue in December 2000 and August 2001.  

Post service treatment records reflect complaints of fatigue from May 2002.  The Veteran also complained of fatigue in November 2002, April 2005, April 2006, July 2008 and during an August 2011 VA examination for hypertension.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claims.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with her service is a low threshold.  Id.  Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's chronic fatigue syndrome, to include whether the Veteran's chronic fatigue syndrome is related to service or to service-connected disabilities, to include service-connected sarcoidosis.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.

Further, VA regulation provides that fatigue may be a sign or symptom of an undiagnosed illness.  See 38 C.F.R. § 3.317(b).  A medical opinion addressing the provisions of undiagnosed illness should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's claimed chronic fatigue disorder.  All necessary tests should be conducted.  The claims file and a copy of this Remand should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. Please state whether the symptoms of chronic fatigue are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve? 

b.  Is it at least as likely as not that any diagnosed chronic fatigue disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

c. If chronic fatigue is not attributable to a known clinical diagnosis, then is the Veteran's disability pattern consistent with: 

(1) a diagnosable but medically unexplained chronic multisymptom illness of unknown, or (2) a diagnosable chronic multisymptom illness with a partially explained etiology.
Note: pursuant to 38 C.F.R. § 3.317, chronic fatigue syndrome is a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  See also 38 C.F.R. § 4.88a (2017) (setting forth the criteria for a diagnosis of chronic fatigue syndrome for VA purposes). 

d.  If a chronic fatigue disorder is not shown to be related to service to include directly or as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness, address whether such fatigue is as likely as not a distinctive disorder that is being caused or, alternatively, aggravated beyond natural progression by the Veteran's service-connected sarcoidosis.

The examiner should consider and discuss the following:

i. December 2000 and August 2001 service treatment records, which reflect complaints of fatigue in service;

ii. May 2002, November 2002, April 2005, April 2006, July 2008 post-service treatment records and the August 2011 VA hypertension examination, which reflected that the Veteran complained of fatigue;

iii. the Veteran's August 2017 testimony that she complained of fatigue in service; complained of fatigue after her release from active duty; she currently had issues with fatigue; and that treatment providers had focused on her most serious illnesses and may have thought that her fatigue was due to the other illnesses.

iv. the Veteran's statement in September 2014 that her chronic fatigue syndrome began in Persian Gulf and had been exacerbated by treatment for sarcoidosis.

v. the Veteran's spouse's testimony that since the Veteran's return from Desert Shield, Desert Storm and after service, the Veteran has complained of being really tired; and that he has observed the Veteran falling asleep during different types of activities; including, while holding their daughter, during treatment at a hospital, when she was with her friends, and in the middle of conversations.

In rendering the opinion, the examiner should consider the Veteran's and her spouse's statements regarding her symptoms of fatigue to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Readjudicate the issue on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and her representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




